348 Ill. App. 545 (1952)
109 N.E.2d 362
In the Matter of the Estate of Karolina Ilg, Deceased.
Thomas Ilg Lynch, Appellant,
v.
Henry J. Ilg, Appellee.
Gen. No. 45,729.
Illinois Appellate Court.
Opinion filed November 25, 1952.
Released for publication December 16, 1952.
*546 Harry A. Kahn, for appellant.
Ode L. Rankin, of counsel.
James A. Sprowl, and Wesley Hall, for appellee.
Johnston, Thompson, Raymond & Mayer, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE ROBSON.
Affirmed.
Not to be published in full.